DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on June 23, 2021 for the patent application 16/078,548 originally filed on August 21, 2018. Claims 22, 24, 25, 28-31, 33, 35, 36, and 39-41 are amended. Claims 1-21, 26, 27, 37, and 38 are cancelled. Claim 42 is new. Claims 22, 28, 31, 39, 41, and 42 are independent. Claims 22-25, 28-36, and 39-42 remain pending. The first office action of September 3, 2020 and second office action of February 1, 2021 are fully incorporated by reference into this Non-Final Office Action.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are sufficient to overcome the rejections previously set forth under 35 USC 101. Accordingly, the 35 USC 101 rejections are withdrawn.
The amendments are sufficient to overcome the rejections previously set forth under 35 USC 103. However, new 35 USC 103 rejections apply in light of newly cited prior art references. See rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-25, 28, 29, 31, 34-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Alhadeff et al. (hereinafter “Alhadeff,” US 2013/0080242) in view of Kirwin (US 2005/0165645), and in further view of Phillips (US 2003/0157928).
Regarding claim 22 (Currently Amended), and substantially similar limitations in claim 31 (Currently Amended) and claim 41 (Currently Amended), Alhadeff discloses a method for gamifying employee education in a computer networked employment environment (Alhadeff [0010], “The computer implemented method and system can be used for confirming that the user viewed the entire multimedia content that is… educational”; also Alhadeff [0215], “The multimedia content stored in the media database 201d comprises… interactive games and applications”), comprising: 
repeatedly generating random timing data defining a time at which a graphical user interface element appears, the graphical user interface element producible by execution of a first software section on each of a plurality of client apparatuses (Alhadeff [0125], “A pseudorandom challenge, involves the random selection of a limited set of challenge icons from a fixed data set, displayed at random times with certain defined boundaries”; also Alhadeff [0149], “The interrupt time period is generated using a random generator… When the timer 1301f reaches the interrupt time period, the play of the multimedia content is interrupted at a random time to present the challenge, random in content, to the viewer on the client device”; Alhadeff Abstract, “A computer implemented method and system for dynamically profiling users for incentivized targeting of multimedia content to the users in a networked environment is provided,” plurality of clients); 
associating said random timing data with specific user profiles from among a plurality of user profiles stored in a database (Alhadeff [0157], “The challenge, random in content, and the multimedia content may also be stored in the client device 1301 for simultaneous viewing at a time selected by the viewer… The server 201 retrieves the stored challenges, random in content, and presents the retrieved challenges, random in content, with the multimedia content to the viewer”); 
in response to users logging into the specific user profiles on the plurality of client apparatuses, receiving requests from respective client apparatuses for said random timing data associated with the specific user profiles, the requests being received via a wireless or wire bound network (Alhadeff [0187], “The server 201 matches 1213 the user's updated dynamic user profile with each of the advertiser profiles… the client device 1301 presents 1218 the challenge, random in content, to the user, for example, by displaying the challenge, random in content, as an overlay on the multimedia content”; also Alhadeff [0157], “The challenge, random in content, and the multimedia content may also be stored in the client device 1301 for simultaneous viewing at a time selected by the viewer… The server 201 retrieves the stored challenges, random in content, and presents the retrieved challenges, random in content, with the multimedia content to the viewer”); 
in response to the requests, transmitting respective random timing data, from among the generated random data, to each of the plurality of client apparatuses via the network, wherein each of the plurality of client apparatuses executes the first software section to produce the graphical user interface element so as to cause the graphical user interface element to appear at the time defined by the respective random timing data transmitted thereto (Alhadeff [0092], “The challenge, random in content, is, for example, one or more of unrelated to the targeted multimedia content, presented at random times during and/or after play of the targeted multimedia content, and presented at random physical locations on the targeted multimedia content”).
Alhadeff does not explicitly teach receiving, via the network, a notification from a first client apparatus of the plurality of client apparatuses that a second software section has been executed by the first client apparatus in response to a user interaction with the graphical user interface element, the second software section configured for employee education.
However, Kirwin discloses receiving, via the network, a notification from a first client apparatus of the plurality of client apparatuses that a second software section has been executed by the first client apparatus in response to a user interaction with the graphical user interface element, the second software section configured for employee education (Kirwin [0012], “retail staff members are tested using (potentially Web-based) edu-games. A first edu-game is presented to a first recipient at a first location,” testing a user on a web page with education data).
Kirwin is analogous to Alhadeff, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Alhadeff, to include receiving, via the network, a notification from a first client 
Alhadeff does not explicitly teach in response to the receipt of the notification, flagging the random timing data transmitted to the first client apparatus.
However, Phillips discloses in response to the receipt of the notification, flagging the random timing data transmitted to the first client apparatus (Phillips [0056-0057], “it may be desirable to maintain a presentation history of a different form to indicate which PDIs have been retrieved… a flag may be associated with each PDI (or PDI block) in the stored set. When a PDI is first stored, the flag is initialized. Upon each retrieval of a PDI, the corresponding flag is updated. In such a case, selection task T245 may choose randomly from among PDIs that have not yet been retrieved or have been retrieved fewer times than other PDIs in the stored set,” a PDI is defined in Phillips Abstract as being a ‘presentation data item’).
Phillips is analogous to Alhadeff, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Alhadeff, to include in response to the receipt of the notification, flagging the random timing data transmitted to the first client apparatus, as taught by Phillips, so that certain random data are not displayed significantly more than others (Phillips [0057]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 23 (Previously Presented), and substantially similar limitations in claim 34 (Previously Presented), Alhadeff in view of Kirwin and Phillips discloses that at least one of the first the term "client device" is, for example, an internet enabled mobile device, a computer with a web browser, a smart phone, a tablet computing device, a set top box capable of delivering interactive multimedia content, an internet protocol enabled device on an internet connection”).
Regarding claim 24 (Currently Amended), and substantially similar limitations in claim 35 (Currently Amended), Alhadeff in view of Kirwin and Phillips discloses that said random timing data defining said time at which said graphical user interface element appears is generated periodically (Alhadeff [0022], “Each time the same multimedia content is played sequentially or simultaneously on one or more client devices, the challenge generator in the client device generates a new challenge, random in content, and presents the new challenge, random in content, to the user on the client device”).
Regarding claim 25 (Currently Amended), and substantially similar limitations in claim 36 (Currently Amended), Alhadeff in view of Kirwin and Phillips discloses that said random timing data defining said time at which said graphical user interface element appears is generated to be within a predetermined range (Alhadeff [0125], “A pseudorandom challenge, involves the random selection of a limited set of challenge icons from a fixed data set, displayed at random times with certain defined boundaries, and at random physical placements within a display screen 1301a”).
Regarding claim 28 (Currently Amended), and substantially similar limitations in claims 39 (Currently Amended) and claim 42 (New), has significantly the same limitations as claim 22, except that instead of generating “random timing data,” the method generates “random position data.” Alhadeff in view of Kirwin and Phillips discloses every limitation of claim 28 because when challenges are generated for display, both random timing data and random position data may be generated (Alhadeff [0028], “The challenge, random in content, is presented in different forms such as a visual overlay on the multimedia content, or a child window cascading with the content rendering window, or parent window. For example, the challenge, random in content, comprises one or more random numbers presented at different points in time when the multimedia content is being played. The correct response in this example comprises reproduction of the random numbers by entering the random numbers into the client device. In an embodiment, the challenge comprises, for example, a random pair of geometrical shapes, a random mathematical equation, a random icon, a product logo or a service logo, a color, a target on a touch screen, etc., overlaid at random physical positions on the multimedia content.”).
Regarding claim 29 (Currently Amended), and substantially similar limitations in claim 40 (Currently Amended), Alhadeff in view of Kirwin and Phillips discloses that said random timing data defining said time at which said graphical user interface element appears is only generated and/or transmitted during a predetermined time period (Alhadeff [0166], “The challenge stream and the stream of targeted multimedia content are integrated 1003, that is, combined in real time to generate a challenge, random in content, in real time for each play of the targeted multimedia content”).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Alhadeff in view of Kirwin and Phillips, and in further view of Su et al. (hereinafter “Su,” US 2013/0073629).
Regarding claim 30 (Currently Amended), Alhadeff in view of Kirwin and Phillips does not explicitly teach that said transmitting the respective random timing data to each of the plurality of client apparatuses includes pushing the respective random timing data.
However, Su discloses that said transmitting the respective random timing data to each of the plurality of client apparatuses includes pushing the respective random timing data (Su [0043], “the obtaining module 12 of the server 1 randomly select user information from the aggregation container database 11 as temporary friend information, which is pushed to the client 2 through the information push module”; also Su [0064], “the server randomly select user information from the aggregation container database as temporary friend information, which is pushed to the client, the client display the temporary friend information after receiving the temporary friend information”).
Su is analogous to Alhadeff in view of Kirwin and Phillips, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Alhadeff in view of Kirwin and Phillips, to include that said transmitting the respective random timing data to each of the plurality of client apparatuses includes pushing the respective random timing data, as taught by Su, in order to improve timeliness and convenience of the displayed information (Su [0019]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Alhadeff in view of Kirwin and Phillips, and in further view of Demers et al. (hereinafter “Demers,” US 2004/0068536).
Regarding claim 32 (Previously Presented), Alhadeff in view of Kirwin and Phillips does not explicitly teach that said method further comprises exiting or triggering exiting of said second software section and returning to said first software section.
However, Demers discloses that said method further comprises exiting or triggering exiting of said second software section and returning to said first software section (see Demers Figs. 3 and 4, and [0063], “As depicted in FIG. 4, upon execution of video GUI button 312, video menu 412 may be displayed, with menu navigation control 414. This menu may be minimized or closed via execution of GUI buttons 416 and 418, respectively,” when a button is clicked on the user interface of a first window, a pop up window [such as a video menu] appears on the display. The pop-up window has a GUI button that triggers exiting of the window and a return to the underlying first window).
Demers is analogous to Alhadeff in view of Kirwin and Phillips, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Alhadeff in view of Kirwin and Phillips, and in further view of Potlapally et al. (hereinafter “Potlapally,” US 2014/0244785).
Regarding claim 33 (Currently Amended), Alhadeff in view of Kirwin and Phillips does not explicitly teach that said receiving the respective random timing data from the server apparatus includes pulling the respective random timing data.
However, Potlapally discloses that said receiving the respective random timing data from the server apparatus includes pulling the respective random timing data (Potlapally Abstract, “designate some servers of a provider network as members of a pool of producers of random data usable by random data consumers”; also Potlapally [0059], “a pull mode of delivery may be employed, where random data is supplied in response to explicit requests instead of being supplied even in the absence of requests,” client devices pull random data from servers).
Potlapally is analogous to Alhadeff in view of Kirwin and Phillips, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Alhadeff in view of Kirwin and Phillips, to include that said receiving the respective random timing data from the server apparatus includes pulling the respective random timing data, as taught by Potlapally, because pulling data from a server was a common and well-known method of getting data onto a client device before the effective filing data of the claimed invention (see Potlapally [0023], describing push and pull models for acquiring random data). Doing so is .
Response to Arguments
Applicant’s arguments, see Response pages 9-14, filed June 23, 2021, with respect to the 35 USC 101 rejection of the claims have been fully considered and are persuasive.  The 35 USC 101 rejection of the claims has been withdrawn. 

Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         


/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715